Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Response to Arguments
Applicant’s arguments submitted on 11/17/2021 have been fully considered.   Applicant argues that the prior art does not disclose the newly added amendments.  Examiner cites herein below new prior that discloses the newly added amendments. 
Newly cited Kawamura et al., US 6,563,537 B1 (hereinafter referred to as “Kawamura”), discloses an image processing apparatus on an image, the image processing apparatus comprising: at least one processor and at least one memory coupled to each other and to perform operations including (see Kawamura Figs. 1 and 10, and col. 16, ll. 57 through col. 17, ll. 24, where a CPU and memory execute an image processing program): setting a first area including a pixel of interest and pixels adjacent to the pixel of interest, setting a second area including the pixel of interest and pixels adjacent to the pixel of interest, wherein the second area is different from the first area (see Kawamura Fig. 1, and col. 7, ll. 28 through col. 8, ll. 8, where there are two different areas – one area containing the center pixel and G1 and G4 – and another area containing the center pixel and G2 and G3), detecting a first value and a second value among pixel values of the adjacent pixels included in the first area, wherein the first value (see Kawamura Fig. 1, and col. 7, ll. 28 through col. 8, ll. 8, where it is disclosed that edges will cause differences greater than a threshold between G1 and G4 and/or between G2 and G3), setting a parameter for the pixel of interest in the image based on result of the detecting, and wherein setting includes: comparing a difference between the first value and the second value with a difference between the third value and the fourth value, and setting a signal value section based on values showing the smaller difference (see Kawamura Fig. 1, and col. 7, ll. 28 through col. 8, ll. 8, and col. 9, lls. 6-45, where the differences of G1-G4 and G2-G3 are compared to detect horizontal and vertical edges thereby setting further image processing parameters based on this comparison).  
Newly cited Yang et al., US 2008/0273119 A1 (hereinafter referred to as “Yang”), discloses execute a noise reduction process; and setting a parameter for the pixel of interest in the image based on result of the detecting, and calculating a pixel value of the pixel of interest subjected to the noise reduction process by using the set parameter (see Yang paras. 0013 and 0014, where “de-noising” is performed based on detecting horizontal edges, vertical edges, and flat areas; and “[n]ote that in some implementations if an edge is found (i.e., a vertical or horizontal) line, a weighted average may be calculated in one dimension using three pixels. In contrast, for a textured pixel, the weighted average may be performed using a three-by-three window while for a flat area (i.e., a non-texture) a five-by-five window may be used”).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the de-noising of Yang to the images with detected edges of Kawamura, because it is (see Yang paras. 0001-0005).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 6, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al., US 6,563,537 B1 (hereinafter referred to as “Kawamura”) in view of Yang et al., US 2008/0273119 A1 (hereinafter referred to as “Yang”).

Regarding claim 1, Kawamura discloses an image processing apparatus on an image, the image processing apparatus comprising: at least one processor and at least one memory coupled to each other and to perform operations including (see Kawamura Figs. 1 and 10, and col. 16, ll. 57 through col. 17, ll. 24, where a CPU and memory execute an image processing program): setting a first area including a pixel of interest and pixels adjacent to the pixel of interest, setting a second area including the pixel of interest and pixels adjacent to the pixel of interest, wherein the second area is different from the first area (see Kawamura Fig. 1, and col. 7, ll. 28 through col. 8, ll. 8, where there are two different areas – one area containing the center pixel and G1 and G4 – and another area containing the center pixel and G2 and G3), detecting a first value and a second value among pixel values of the adjacent pixels included in the first area, wherein the first value is higher than the second value, detecting a third value and a fourth value among pixel values of pixels included in the second area, wherein the third value is higher than the fourth value (see Kawamura Fig. 1, and col. 7, ll. 28 through col. 8, ll. 8, where it is disclosed that edges will cause differences greater than a threshold between G1 and G4 and/or between G2 and G3), setting a parameter for the pixel of interest in the image based on result of the detecting, and wherein setting includes: comparing a difference between the first value and the second value with a difference between the third value and the fourth value, and setting a signal value section based on values showing the smaller difference (see Kawamura Fig. 1, and col. 7, ll. 28 through col. 8, ll. 8, and col. 9, lls. 6-45, where the differences of G1-G4 and G2-G3 are compared to detect horizontal and vertical edges thereby setting further image processing parameters based on this comparison).  
Kawamura does not explicitly disclose execute a noise reduction process; and calculating a pixel value of the pixel of interest subjected to the noise reduction process by using the set parameter.
However, Yang discloses execute a noise reduction process; and setting a parameter for the pixel of interest in the image based on result of the detecting, and calculating a pixel value of the pixel of interest subjected to the noise reduction process by using the set parameter (see Yang paras. 0013 and 0014, where “de-noising” is performed based on detecting horizontal edges, vertical edges, and flat areas; and “[n]ote that in some implementations if an edge is found (i.e., a vertical or horizontal) line, a weighted average may be calculated in one dimension using three pixels. In contrast, for a textured pixel, the weighted average may be performed using a three-by-three window while for a flat area (i.e., a non-texture) a five-by-five window may be used”).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the de-noising of Yang to the images with detected edges of Kawamura, because it is predictable that doing so would improve the quality of the images by removing unwanted noise, and Yang further states “. . . a motion adaptive noise reduction filter may be implemented to perform noise reduction to improve the visual effect of a video sequence during video processing” (see Yang paras. 0001-0005).

Claims 15 and 18 are rejected under the same analysis as claim 1 above.

Regarding claim 2, Kawamura discloses wherein setting includes setting a signal value section based on the first value and the second value, and wherein calculating includes averaging pixel values of a plurality of pixels set according to the set signal value section (see Kawamura Fig. 1, and col. 9, lls. 6-45, where the differences of G1-G4 and G2-G3 are compared to detect horizontal and vertical edges thereby setting further average-based image processing parameters based on this comparison).
Yang also discloses wherein setting includes setting a signal value section based on the first value and the second value, and wherein calculating includes averaging pixel values of a plurality of pixels set according to the set signal value section (see Yang paras. 0013 and 0014, where “de-noising” is performed based on detecting horizontal edges, vertical edges, and flat areas; and “[n]ote that in some implementations if an edge is found (i.e., a vertical or horizontal) line, a weighted average may be calculated in one dimension using three pixels. In contrast, for a textured pixel, the weighted average may be performed using a three-by-three window while for a flat area (i.e., a non-texture) a five-by-five window may be used”).

Regarding claim 6, Kawamura discloses wherein calculating includes outputting, as the calculated pixel value of the pixel of interest subjected to the noise reduction process, an averaged value obtained by using pixels and assuming pixel values within the set signal value section (see Kawamura Fig. 1, and col. 9, lls. 6-45, where the differences of G1-G4 and G2-G3 are compared to detect assumed horizontal and vertical edges thereby setting further average-based image processing parameters based on this comparison).
Yang also discloses wherein calculating includes outputting, as the calculated pixel value of the pixel of interest subjected to the noise reduction process, an averaged value obtained by using pixels and assuming pixel values within the set signal value section (see Yang paras. 0013 and 0014, where “de-noising” is performed based on detecting assumed horizontal edges, vertical edges, and flat areas; and “[n]ote that in some implementations if an edge is found (i.e., a vertical or horizontal) line, a weighted average may be calculated in one dimension using three pixels. In contrast, for a textured pixel, the weighted average may be performed using a three-by-three window while for a flat area (i.e., a non-texture) a five-by-five window may be used”).

claim 12, Kawamura discloses wherein the first area is a pixel group in a vertical direction with the pixel of interest at a center of the first area, and the second area is a pixel group in a horizontal direction with the pixel of interest at a center of the second area (see Kawamura Fig. 1, and col. 7, ll. 28 through col. 8, ll. 8, where there are two different areas – one area containing the center pixel and G1 and G4 – and another area containing the center pixel and G2 and G3). 

Regarding claim 13, Kawamura wherein, in a case where the pixel of interest is a pixel included in an edge of the image, calculating the pixel value of the pixel of interest subjected to averaging a plurality of pixels (see Kawamura Fig. 1, and col. 9, lls. 6-45, where the differences of G1-G4 and G2-G3 are compared to detect horizontal and vertical edges thereby setting further average-based image processing parameters based on this comparison).
Kawamura does not explicitly disclose the noise reduction process.
However, Yang discloses wherein, in a case where the pixel of interest is a pixel included in an edge of the image, calculating the pixel value of the pixel of interest subjected to the noise reduction process includes averaging a plurality of pixels (see Yang paras. 0013 and 0014, where “de-noising” is performed based on detecting horizontal edges, vertical edges, and flat areas; and “[n]ote that in some implementations if an edge is found (i.e., a vertical or horizontal) line, a weighted average may be calculated in one dimension using three pixels. In contrast, for a textured pixel, the weighted average may be performed using a three-by-three window while for a flat area (i.e., a non-texture) a five-by-five window may be used”).

claim 14, Kawamura discloses wherein, in the case where the pixel of interest is the pixel included in the edge of the image, the signal value section is a first signal value section, and wherein, in a case where the pixel of interest is a pixel included in a flat portion of the image, setting includes making a signal value section (see Kawamura Fig. 1, and col. 9, lls. 6-45, where different image processing involving different selected pixels is applied depending on whether or not an edge or a flat area is detected).
Kawamura does not explicitly disclose setting includes making a signal value section larger than the first signal value section.
However, Yang discloses wherein, in the case where the pixel of interest is the pixel included in the edge of the image, the signal value section is a first signal value section, and wherein, in a case where the pixel of interest is a pixel included in a flat portion of the image, setting includes making a signal value section larger than the first signal value section (see Yang paras. 0013 and 0014, where the radius of selected pixels may be varied based on whether or not an edge or a flat area is detected; and “[n]ote that in some implementations if an edge is found (i.e., a vertical or horizontal) line, a weighted average may be calculated in one dimension using three pixels. In contrast, for a textured pixel, the weighted average may be performed using a three-by-three window while for a flat area (i.e., a non-texture) a five-by-five window may be used”).

Regarding claim 16, Kawamura discloses wherein setting includes setting a signal value section based on the first value and the second value detected in the first area (see Kawamura Fig. 1, and col. 9, lls. 6-45, where different image processing involving different selected pixels is applied depending on whether or not an edge or a flat area is detected).
Yang also discloses wherein setting includes setting a signal value section based on the first value and the second value detected in the first area (see Yang paras. 0013 and 0014, where the radius of selected pixels may be varied based on whether or not an edge or a flat area is detected; and “[n]ote that in some implementations if an edge is found (i.e., a vertical or horizontal) line, a weighted average may be calculated in one dimension using three pixels. In contrast, for a textured pixel, the weighted average may be performed using a three-by-three window while for a flat area (i.e., a non-texture) a five-by-five window may be used”).

Regarding claim 17, Kawamura discloses wherein calculating includes averaging pixel values of a plurality of pixels set according to the set signal value section (see Kawamura Fig. 1, and col. 9, lls. 6-45, where different average-based image processing involving different selected pixels is applied depending on whether or not an edge or a flat area is detected).
Yang also discloses wherein calculating includes averaging pixel values of a plurality of pixels set according to the set signal value section (see Yang paras. 0013 and 0014, where the radius of selected pixels may be varied based on whether or not an edge or a flat area is detected; and “[n]ote that in some implementations if an edge is found (i.e., a vertical or horizontal) line, a weighted average may be calculated in one dimension using three pixels. In contrast, for a textured pixel, the weighted average may be performed using a three-by-three window while for a flat area (i.e., a non-texture) a five-by-five window may be used”).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Yang as applied to claim 2 above, and in further view of Yasan et al., US 2012/0294526 A1 (hereinafter referred to as “Yasan”).

Regarding claim 3, Kawamura discloses wherein, in a case where the difference between the first value and the second value is less than a predetermined value (see Kawamura Fig. 1, and col. 7, ll. 28 through col. 8, ll. 37, where the difference is compared to a threshold to determine edge and/or flat areas), calculating includes calculating a weighted average obtained by using pixels and assuming pixel values included in the set signal value section at, and adjacent to, the pixel of interest (see Kawamura Fig. 1, and col. 9, lls. 6-45, where the average-based image processing parameters are set and assumed based on the comparison), and wherein, in a case where the difference between the first value and the second value is equal to or greater than the predetermined value, detect an edge (see Kawamura Fig. 1, and col. 7, ll. 28 through col. 8, ll. 37, where the difference is compared to a threshold to determine edge and/or flat areas).
Yang also discloses calculating a weighted average obtained by using pixels and assuming pixel values included in the set signal value section at, and adjacent to, the pixel of interest (see Yang paras. 0013 and 0014, where “de-noising” is performed based on detecting horizontal edges, vertical edges, and flat areas; and “[n]ote that in some implementations if an edge is found (i.e., a vertical or horizontal) line, a weighted average may be calculated in one dimension using three pixels. In contrast, for a textured pixel, the weighted average may be performed using a three-by-three window while for a flat area (i.e., a non-texture) a five-by-five window may be used”).
Kawamura does not explicitly disclose calculating includes not calculating the weighted average. 
However, Yasan discloses detecting and edge, and calculating includes not calculating the weighted average (see Yasan paras. 0022, 0026, and 0032, where “. . . it would be ideal to average only the portions of the scene where there are flat areas”).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the edge preservation teaching of Yasan to the edges in the images of Kawamura, as modified by Yang, because it is predictable that doing so would further sharpen the edges in the images thereby improving the quality of the images.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Yang  and Yasan as applied to claim 3 above, and in further view of Srinivasan et al., US 2010/0060749 A1 (hereinafter referred to as “Srinivasan”).

Regarding claim 4, Kawamura discloses wherein, in the case where the difference between the first value and the second value is equal to or greater than the predetermined value, detect an edge (see Kawamura Fig. 1, and col. 7, ll. 28 through col. 8, ll. 37, where the difference is compared to a threshold to determine edge and/or flat areas).
Kawamura does not explicitly disclose calculating includes outputting the calculated pixel value of the pixel of interest subjected to the noise reduction process.  
(see Srinivasan Fig. 3, and paras. 0024 and 0042, where edges and flat areas are detected based off the difference, and then an edge adaptive filter is applied to remove noise).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the edge adaptive filtering of Srinivasan to the edges in the images of Kawamura, as modified by Yang and Yasan, because it is predictable that doing so would improve the quality of the images by removing unwanted mosquito noise.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et in view of Yang as applied to claim 2 above, and in further view of Srinivasan.

Regarding claim 5, Kawamura does not explicitly disclose wherein setting includes setting a set lower limit of the set signal value section based on the first value and setting a set upper limit of the set signal value section based on the second value.  
However, Srinivasan discloses wherein setting includes setting a set lower limit of the set signal value section based on the first value and setting a set upper limit of the set signal value section based on the second value (see Srinivasan Fig. 3, and para. 0042, where flat regions are detected and a signal set to the lower limit of ‘0’ or the upper limit of ‘1’ based on difference-based edge detection).
.

Allowable Subject Matter
Claim(s) 7-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW M MOYER/             Primary Examiner, Art Unit 2663